DETAILED ACTION
Claim Objections
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-44, 46-48, 50-57 and 59-65 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-21 of U.S. Patent No. 11,089,517. Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the table below.
Instant application 17/388,557
US Patent No. 11,089,517
39. A method performed in a network node of a cellular communication network, the method comprising the steps of: obtaining an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable; determining whether the network node can secure resources to support the traffic availability; allocating resources for the connection when resources can support the traffic availability; and transmitting a positive response when the network node can secure resources to support the traffic availability.  
44. The method according to claim 39, further comprising the steps of: determining a lower traffic availability that can be secured, when the network node is unable to secure resources to support the traffic availability, the lower traffic availability being lower than the traffic availability of the indicator; and transmitting a negative response when the network node is unable to secure resources to support the traffic availability, the negative response comprising the lower traffic availability, wherein the method is repeated for any new request comprising an indicator to secure the lower traffic availability.  
48. The method according to claim 39, wherein the traffic availability comprises an availability parameter indicating a number of redundant communication paths.  
49. (New) The method according to claim 48, wherein the availability parameter indicating a number of redundant communication paths is greater than one, and wherein the traffic availability comprises an indicator of maximum acceptable number of common nodes, being common between at least two of the redundant communication paths.  
1. A method performed in a network node of a cellular communication network, the method comprising the steps of:
obtaining an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable;
determining that the network node is unable to secure resources to support the traffic availability; determining a lower traffic availability that can be secured, the lower traffic availability being lower than the traffic availability of the indicator;
transmitting a negative response when the network node is unable to secure resources to support the traffic availability, wherein the negative response comprises the lower traffic availability; wherein the traffic availability comprises an availability parameter indicating the number of redundant communication paths, wherein the availability parameter indicates a number of redundant communications paths greater than one, wherein the method is repeated for any new request comprising an indicator to secure the lower traffic availability.

40. The method according to claim 39, wherein the step of obtaining an indicator comprises receiving a request comprising the indicator.  
2. The method according to claim 1, wherein the step of obtaining an indicator comprises receiving a request comprising the indicator.
41. The method according to claim 39, wherein the step of obtaining an indicator comprises determining the indicator based on a wireless device of one end of the connection.  
3. The method according to claim 1, wherein the step of obtaining an indicator comprises determining the indicator based on a wireless device of one end of the connection.
42. The method according to claim 39, wherein the step of obtaining an indicator comprises determining the indicator based on a network slice associated with the connection.  
4. The method according to claim 1, wherein the step of obtaining an indicator comprises determining the indicator based on a network slice associated with the connection.
43. The method according to claim 39, wherein the step of obtaining an indicator comprises determining the indicator based on a user service identifier for the wireless device.  
5. The method according to claim 1, wherein the step of obtaining an indicator comprises determining the indicator based on a user service identifier for the wireless device.
46. The method according to claim 45, wherein the step of determining external capability comprises: transmitting a request to an external resource to secure the traffic availability for the connection; and receiving a response from the external resource indicating whether the external resource can support the traffic availability.  
7. The method according to claim 6, wherein the step of determining external capability comprises: transmitting a request to an external resource to secure the traffic availability for the connection; and
receiving a response from the external resource indicating whether the external resource can support the traffic availability.
47. The method according to claim 39, wherein the traffic availability comprises a plurality of availability parameters.  
8. The method according to claim 1, wherein the traffic availability comprises a plurality of availability parameters.
50. The method according to claim 39, wherein the traffic availability comprises any one or more of. a parameter indicating maximum relative processor load of traversed network nodes, a parameter indicating maximum relative link load of traversed links, a parameter indicating operable power backup of traversed network nodes, a parameter indicating a rate of packets which are passed through traversed network nodes, a parameter indicating a rate of packets which are passed through traversed links, a parameter indicating a proportion of time that traversed network nodes are operable, a parameter indicating a proportion of time that traversed links are operable, number of network node breaks per time unit, and number of node breaks per time unit.  
9. The method according to claim 1, wherein the traffic availability comprises any one or more of: a parameter indicating maximum relative processor load of traversed network nodes, a parameter indicating maximum relative link load of traversed links, a parameter indicating operable power backup of traversed network nodes, a parameter indicating a rate of packets which are passed through traversed network nodes, a parameter indicating a rate of packets which are passed through traversed links, a parameter indicating a proportion of time that traversed network nodes are operable, a parameter indicating a proportion of time that traversed links are operable, number of network node breaks per time unit, and number of node breaks per time unit.
51. The method according to claim 39, further comprising the step of: transmitting a warning signal when the network node detects an event which negatively affects traffic availability of the connection.  
10. The method according to claim 1, further comprising the step of: transmitting a warning signal when the network node detects an event which negatively affects traffic availability of the connection.
52. A network node comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the network node to: obtain an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable; determine whether the network node can secure resources to support the traffic availability; allocate resources for the connection when resources can support the traffic availability; and transmit a positive response when the network node can secure resources to support the traffic availability. 
57. The network node according to claim 52, further comprising instructions that, when executed by the processor, causes the network node to: determine a lower traffic availability that can be secured, when the network node is unable to secure resources to support the traffic availability, the lower traffic availability being lower than the traffic availability of the indicator; and transmit a negative response when the network node is unable to secure resources to support the traffic availability, the negative response comprising the lower traffic availability; wherein mentioned instructions area repeated for any new request comprising an indicator to secure the lower traffic availability.   
61. The network node according to claim 52, wherein the traffic availability comprises an availability parameter indicating a number of redundant communication paths.
62. The network node according to claim 61, wherein the availability parameter indicating a number of redundant communication paths is greater than one, and wherein the traffic availability comprises an indicator of maximum acceptable number of common nodes, being common between at least two of the redundant communication paths.  
11. A network node comprising:
a processor; and a memory storing instructions that, when executed by the processor, causes the network node to:
obtain an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable;
determine that the network node is unable to secure resources to support the traffic availability; determine a lower traffic availability that can be secured, the lower traffic availability being lower than the traffic availability of the indicator; transmit a negative response when the network node is unable to secure resources to support the traffic availability, wherein the negative response comprises the lower traffic availability; wherein the traffic availability comprises an availability parameter indicating the number of redundant communication paths, wherein the availability parameter indicates a number of redundant communications paths greater than one, and wherein the instructions are repeated for any new request comprising an indicator to secure the lower traffic availability.
53. The network node according to claim 52, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to receive a request comprising the indicator.  
12. The network node according to claim 11, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to receive a request comprising the indicator.
54. The network node according to claim 52, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to determine the indicator based on a wireless device of one end of the connection.  
13. The network node according to claim 11, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to determine the indicator based on a wireless device of one end of the connection.
55. The network node according to claim 52, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to determine the indicator based on a network slice associated with the connection.  
14. The network node according to claim 11, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to determine the indicator based on a network slice associated with the connection.
56. The network node according to claim 52, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to determine the indicator based on a user service identifier for the wireless device.  
15. The network node according to claim 11, wherein the instructions to obtain an indicator comprise instructions that, when executed by the processor, causes the network node to determine the indicator based on a user service identifier for the wireless device.
59. The network node according to claim 58, wherein the instructions to determine external capability comprise instructions that, when executed by the processor, causes the network node to: transmit a request to an external resource to secure the traffic availability for the connection; and receive a response from the external resource indicating whether the external resource can support the traffic availability.  
17. The network node according to claim 16, wherein the instructions to determine external capability comprise instructions that, when executed by the processor, causes the network node to: transmit a request to an external resource to secure the traffic availability for the connection; and
receive a response from the external resource indicating whether the external resource can support the traffic availability.
60. The network node according to claim 52, wherein the traffic availability comprises a plurality of availability parameters.  
18. The network node according to claim 11, wherein the traffic availability comprises a plurality of availability parameters.
63. The network node according to claim 52, wherein the traffic availability comprises any one or more of. a parameter indicating maximum relative processor load of traversed network nodes, a parameter indicating maximum relative link load of traversed links, a parameter indicating operable power backup of traversed network nodes, a parameter indicating a rate of packets which are passed through traversed network nodes, a parameter indicating a rate of packets which are passed through traversed links, a parameter indicating a proportion of time that traversed network nodes are operable, a parameter indicating a proportion of time that traversed links are operable, number of network node breaks per time unit, and number of node breaks per time unit.  
19. The network node according to claim 11, wherein the traffic availability comprises any one or more of: a parameter indicating maximum relative processor load of traversed network nodes, a parameter indicating maximum relative link load of traversed links, a parameter indicating operable power backup of traversed network nodes, a parameter indicating a rate of packets which are passed through traversed network nodes, a parameter indicating a rate of packets which are passed through traversed links, a parameter indicating a proportion of time that traversed network nodes are operable, a parameter indicating a proportion of time that traversed links are operable, number of network node breaks per time unit, and number of node breaks per time unit.
64. The network node according to claim 52, further comprising instructions that, when executed by the processor, causes the network node to: transmit a warning signal when the network node detects an event which negatively affects traffic availability of the connection.  
20. The network node according to claim 11, further comprising instructions that, when executed by the processor, causes the network node to: transmit a warning signal when the network node detects an event which negatively affects traffic availability of the connection.
65. A method performed in a wireless device of a cellular communication network, the method comprising the steps of: transmitting a request to a network node, the request comprising an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable; receiving a positive response when the network node can support the traffic availability; and receiving a warning signal when the network node detects an event which negatively affects traffic availability of the connection.  
66. (New) The method according to claim 65, further comprising the step of: presenting a user warning indicating reduced traffic availability on a user output device of the wireless device.  
21. A method performed in a wireless device of a cellular communication network, the method comprising the steps of: transmitting a request to a network node, the request comprising an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable; receiving a negative response when the network node is unable to support the traffic availability; and presenting a user warning indicating reduced traffic availability on a user output device of the wireless device; wherein the traffic availability comprises an availability parameter indicating the number of redundant communication paths, wherein the availability parameter indicates a number of redundant communications paths greater than one, wherein the traffic availability further comprises an indicator of a maximum acceptable number of common nodes being common between at least two of the redundant communication paths, and
wherein the maximum acceptable number of common nodes is zero.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (US Pub. 2011/0314145) hereinafter referred to as “Releigh” in view of Billhartz et al. (US Pub. 2003/0204616) hereinafter referred to as “Billhartz”.
For claims 39 and 52, Raleigh discloses A method performed in a network node of a cellular communication network (Figs 1-3), the method comprising the steps of: 
obtaining an indicator (QoS identifier; see paragraph 0076 and network capacity indicator; see Raleigh paragraph 0145) to secure a traffic availability for a connection (Fig. 8A at step 802, the QoS policies are implemented on the device (e.g. service processor collects/receives an associated service plan that defines/specifies basic policies for QoS, which can include a QoS activity map); see Raleigh paragraph 0189), wherein the traffic availability is related to how likely the connection will remain operable; 
determining whether the network node can secure resources to support the traffic availability (QoS availability assessment includes determining whether one or more of the links in a possible QoS channel are available (e.g., based on network capacity and transmission quality) to provision the necessary level of QoS for a requested QoS channel; see Raleigh paragraph 0080 and steps 804 to 810 of Fig. 8A and paragraph 0189 and also Fig. 10); 
allocating resources for the connection when resources can support the traffic availability (If QoS is determined to be available, then at 814, a request for network resources for the QoS session is sent to one or more network resources (e.g., service controller, BTS, gateway, core/transport network, IPX/GRX networks, and/or other network elements/functions/resources, to setup, for example, a QoS end to end connection coordinate all resources end to end for the approved and verified QoS flow) see Raleigh paragraph 0189, Fig. 8 and Fig. 10); and 
transmitting a positive response when the network node can secure resources to support the traffic availability (At 816, a confirmation of the approved QoS session is received to close the loop for the QoS for DAS (e.g., a QoS schedule is received that provides the QoS session confirmation information, such as a scheduled RAB/multi-RAB and/or other reserved network resource(s) by schedule/other criteria); see Raleigh paragraph 0189, Figs. 8 and 10).
Raleigh suggests the user notification provides information on the service usage activity that is possible, typical, or likely for the service usage activity. In some embodiments, the user notification includes a user option for obtaining more information about the service usage of the service activity (e.g., a message that the service usage activity may result in a high service usage and/or that the service usage activity may or will result in a high service usage as compared in some way to a limit of the current service plan) to make informed user preference settings. (see paragraph 0215). However Raleigh does not explicitly disclose wherein the traffic availability is related to how likely the connection will remain operable. Billhartz discloses wherein the traffic availability is related to how likely the connection will remain operable (operability is shown in: The QoS parameter is preferably based upon available bandwidth, error rate, end-to-end delay, end-to-end delay variation, hop count, expected path durability, and/or priority; see Billhartz paragraphs 0014 and the method begins at block 500 (FIG. 18) and includes each node 30 monitoring link performance on a first channel. Link performance is based upon a quality of service (QoS) threshold, such as bandwidth, error rate, end-to-end delay, end-to-end delay variation, hop count, expected path durability, and priority; see paragraph 0076). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Billhartz’s arrangement in Raleigh's invention to provide quality-of-service so the protocol needs not only to find a route but also to secure the resources along the route. Because of the limited, shared bandwidth of the network, and lack of central controller which can account for and control these limited resources, nodes must negotiate with each other to manage the resources required for QoS routes (see Billhartz paragraph 0009).
Specifically for claim 52, Raleigh discloses A network node comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, causes the network node to (a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; see Raleigh paragraph 0034).
For claims 40 and 53, Raleigh discloses The method according to claim 39, wherein the step of obtaining an indicator comprises receiving a request comprising the indicator (device 100A initiates a QoS request for a QoS class session in communication with device 100B; see Raleigh paragraph 0187 and Fig. 6 and see also paragraph 0135).
For claims 41 and 54, Raleigh discloses The method according to claim 39, wherein the step of obtaining an indicator comprises determining the indicator based on a wireless device of one end of the connection (QoS priority can also vary by device type, user within a group, group, application type, content type, or any other criteria or measure and/or any combination thereof; see paragraphs 0135, 0087 and Figs 4A-4C; service controller 122A then initiates the QoS request with service controller 122B to determine if the device 100B is authorized and/or available for the QoS session requested by device 100A; see paragraph 0187 and Fig. 6).
For claims 42 and 55, Raleigh discloses The method according to claim 39, wherein the step of obtaining an indicator comprises determining the indicator based on a network slice associated with the connection (emergency service workers can be given higher traffic control access policies that result in differentiated services during peak busy times on the network or a portion of the network; see paragraph 0102 and also 0074).
For claims 43 and 56, Raleigh discloses The method according to claim 39, wherein the step of obtaining an indicator comprises determining the indicator based on a user service identifier for the wireless device (a QoS service activity includes a device service usage that is requested, configured, or preferably serviced with a given level of QoS. In some embodiments, a device QoS activity is a combination of one or more of the following: application, destination, source, socket (e.g., IP address, protocol, and/or port), socket address (e.g., port number), URL or other similar service identifier; see paragraph 0076, and also 0087, 0147, 0185).
For claims 44 and 57, Raleigh discloses The method according to claim 39, further comprising the steps of: 
determining a lower traffic availability that can be secured, when the network node is unable to secure resources to support the traffic availability (At 806, whether the QoS request is authorized is determined (e.g.,whether the QoS request supported by the service plan, sufficient charging credit exists for this QoS request, and/or other criteria/measures); see paragraph 0189 and Fig. 8A), the lower traffic availability being lower than the traffic availability of the indicator (see paragraph 0087); and 
transmitting a negative response when the network node is unable to secure resources to support the traffic availability, the negative response comprising the lower traffic availability (If not, then at 808, the UI provides a responsive notification and/or option as similarly described herein; see paragraph 0189 and Fig. 8A), 
Raleigh suggests issuing new policy settings however does not explicitly disclose wherein the method is repeated for any new request comprising an indicator to secure the lower traffic availability (the policy management server 1652 can maintain a relatively high frequency of communication with the device to collect traffic and/or service measures and issue new policy settings. In this example, device monitored service measures and any user service policy preference changes are reported, periodically and/or based on various triggers/events/requests, to the policy management server 1652; see paragraph 0162).  Billhartz discloses wherein the method is repeated for any new request comprising an indicator to secure the lower traffic availability (see Billhartz Fig. 5 for the loop 124).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Billhartz’s arrangement in Raleigh's invention to provide quality-of-service so the protocol needs not only to find a route but also to secure the resources along the route. Because of the limited, shared bandwidth of the network, and lack of central controller which can account for and control these limited resources, nodes must negotiate with each other to manage the resources required for QoS routes (see Billhartz paragraph 0009).
For claims 45 and 58, Raleigh discloses The method according to claim 39, wherein the step of determining whether the network node can secure resources comprises: 
determining whether the network node can secure internal resources to support the traffic availability (service processor 115A and service controller 122A determine that the QoS request from device 100A is authorized for that device, then the service controller 122A contacts registry 650 to determine the service controller associated with/responsible for managing QoS/service control for device 1006; see paragraph 0187 and Fig. 6 and also see paragraph 0182); and 
determining external capability by determining whether a link connected to the network node or another network node can secure external resources to support the traffic availability (service controllers 122A/B communicate with BTSs 125A/B to determine whether the QoS request can be facilitated (e.g., based on network capacity) as similarly described herein. In some embodiments, the service controllers 122A and 122B provide the central QoS coordination function and can request appropriate QoS channels directly from the respective local BTSs. In some embodiments, the service controllers 122A and 122B also communicate with one or more of the following network elements/functions as shown in FIG. 6 in order to facilitate an end to end coordinated QoS service channel control; see paragraph 0187 and Fig. 6 and see also 0056, 0074, 0082 and 0089).
For claims 46 and 59, Raleigh discloses The method according to claim 45, wherein the step of determining external capability comprises: 
transmitting a request to an external resource to secure the traffic availability for the connection (If QoS is determined to be available, then at 714, a request for network resources for the QoS session is sent to one or more network resources; see paragraph 0188 and Fig. 7); and 
receiving a response from the external resource indicating whether the external resource can support the traffic availability (At 716, a confirmation of the approved QoS session is received to close the loop for the QoS for DAS; see paragraph 0188 and Fig. 7).
For claims 47 and 60, Raleigh discloses The method according to claim 39, wherein the traffic availability comprises a plurality of availability parameters (one or more provisioned/allocated QoS links forming a QoS channel between the device and the desired end point, such as an access point/BTS/gateway/network for a single ended QoS channel or other communication device for an end to end QoS channel, depending on the QoS connection/network support/availability/etc.; see paragraph 0174 and the network busy state is based on one or more of the following: network performance, network congestion, network availability, network resource availability, network capacity, or any other network service usage measure, and one or more time windows; see paragraphs 0228 and 0066).
For claims 48 and 61, Raleigh discloses The method according to claim 39, wherein the traffic availability comprises an availability parameter indicating a number of redundant communication paths (In some embodiments, the QoS channel includes one or more QoS links in which each link in the channel is QoS enabled, or one or more of the links in the channel is QoS enabled and others are not; see paragraph 0074, and the device service processor and/or service controller provides QoS related reports informing the BTS of how many QoS channels (e.g., RABs) to provision and how many best effort resources to provision based on device demand projections; see paragraph 0193).
For claims 49 and 62, Raleigh does not explicitly disclose The method according to claim 48, wherein the availability parameter indicating a number of redundant communication paths is greater than one, and wherein the traffic availability comprises an indicator of maximum acceptable number of common nodes, being common between at least two of the redundant communication paths. Billhartz discloses The method according to claim 48, wherein the availability parameter indicating a number of redundant communication paths is greater than one (The source node 1 may receive multiple RREPQ for paths to the destination node 4 that can meet the required QoS. It will rank order these and send out a CONFQ message indicating its selection of a path on the highest ranked path. The other paths may be kept as backup paths, but if the CONFQ is not sent on these paths, there is no guarantee that the required resources will be available if needed as a backup alternate path; see Billhartz paragraphs 0043-0045), and wherein the traffic availability comprises an indicator of maximum acceptable number of common nodes, being common between at least two of the redundant communication paths (At each node 2, 3 and 5 in the path to the destination 4, the minimum capacity or bandwidth requirement is checked against available capacity to determine if a reservation can be made for the flow. If the node can accommodate the required traffic flow, then the capacity is temporarily reserved for that flow ID. This temporary reservation is released if a CONFQ message is not received within a short period of time. If the RREQQ is meant to insure that a path can be found that does not exceed a specified maximum delay, then each node along the path must be able to estimate its contribution to the total path delay and check to see if the total delay along the path so far plus its contribution exceeds the specified maximum delay bound; see Billhartz paragraph 0041). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Billhartz’s arrangement in Raleigh's invention to provide quality-of-service so the protocol needs not only to find a route but also to secure the resources along the route. Because of the limited, shared bandwidth of the network, and lack of central controller which can account for and control these limited resources, nodes must negotiate with each other to manage the resources required for QoS routes (see Billhartz paragraph 0009).
For claims 50 and 63, Raleigh does not explicitly disclose The method according to claim 39, wherein the traffic availability comprises any one or more of. a parameter indicating maximum relative processor load of traversed network nodes, a parameter indicating maximum relative link load of traversed links, a parameter indicating operable power backup of traversed network nodes, a parameter indicating a rate of packets which are passed through traversed network nodes, a parameter indicating a rate of packets which are passed through traversed links, a parameter indicating a proportion of time that traversed network nodes are operable, a parameter indicating a proportion of time that traversed links are operable, number of network node breaks per time unit, and number of node breaks per time unit. Billhartz discloses The method according to claim 39, wherein the traffic availability comprises any one or more of. a parameter indicating maximum relative processor load of traversed network nodes, a parameter indicating maximum relative link load of traversed links, a parameter indicating operable power backup of traversed network nodes, a parameter indicating a rate of packets which are passed through traversed network nodes, a parameter indicating a rate of packets which are passed through traversed links, a parameter indicating a proportion of time that traversed network nodes are operable, a parameter indicating a proportion of time that traversed links are operable, number of network node breaks per time unit, and number of node breaks per time unit (The QoS parameter is preferably based upon available bandwidth, error rate, end-to-end delay, end-to-end delay variation, hop count, expected path durability, and/or priority; see Billhartz paragraph 0032, and the QoS parameter may be based upon available bandwidth, error rate, end-to-end delay, end-to-end delay variation, hop count, expected path durability, and/or priority, for example, while the node specific QoS tag value may be a function of at least one of available power, available bandwidth by the node, recent error rate, recent delay, available bandwidth by other nodes within a range, and node queue size, for example; see Billhartz paragraph 0063). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Billhartz’s arrangement in Raleigh's invention to provide quality-of-service so the protocol needs not only to find a route but also to secure the resources along the route. Because of the limited, shared bandwidth of the network, and lack of central controller which can account for and control these limited resources, nodes must negotiate with each other to manage the resources required for QoS routes (see Billhartz paragraph 0009)..
For claims 51 and 64, Raleigh discloses The method according to claim 39, further comprising the step of: transmitting a warning signal when the network node detects an event which negatively affects traffic availability of the connection (the service processor can detect increases or decreases in aggregate QoS class demand for each QoS class as QoS activities are initiated or terminated for that QoS class, and the service processor can communicate the required increases or decreases in the RAB assignments required to support that logical QoS channel; see paragraphs 0089, 0091. 0093 and 0190).
For claim 65, Raleigh discloses A method performed in a wireless device of a cellular communication network (Figs 1-3), the method comprising the steps of: 
transmitting a request to a network node (a QoS request is initiated by a device; see paragraph 0080), the request comprising an indicator (QoS identifier; see paragraph 0076 and network capacity indicator; see paragraph 0145) to secure a traffic availability for a connection (Fig. 8A at step 802, the QoS policies are implemented on the device (e.g. service processor collects/receives an associated service plan that defines/specifies basic policies for QoS, which can include a QoS activity map); see paragraph 0189); 
receiving a positive response when the network node can support the traffic availability (At 816, a confirmation of the approved QoS session is received to close the loop for the QoS for DAS (e.g., a QoS schedule is received that provides the QoS session confirmation information, such as a scheduled RAB/multi-RAB and/or other reserved network resource(s) by schedule/other criteria); see paragraph 0189, Figs. 8 and 10); and 
receiving a warning signal when the network node detects an event which negatively affects traffic availability of the connection (the service processor can detect increases or decreases in aggregate QoS class demand for each QoS class as QoS activities are initiated or terminated for that QoS class, and the service processor can communicate the required increases or decreases in the RAB assignments required to support that logical QoS channel; see paragraphs 0089, 0091. 0093 and 0190).
Raleigh suggests when a level of QoS service that is higher than that authorized by the user service plan is required or desirable for a given service activity that the device has initiated (see paragraph 0096). However Raleigh does not explicitly disclose wherein the traffic availability is related to how likely the connection will remain operable. Billhartz discloses wherein the traffic availability is related to how likely the connection will remain operable (The controller 44 may also include a connectivity calculator 64 to calculate route and connectivity information associated with the node, which may be transmitted to other nodes for traffic route selection. The QoS tag calculation unit 60 may query other nodes within a range for information regarding at least one QoS metric, and process the QoS metric information received from the other nodes and the at least one node specific QoS metric to calculate the node QoS tag value; see Billhartz paragraph 0060). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Billhartz’s arrangement in Raleigh's invention to provide quality-of-service so the protocol needs not only to find a route but also to secure the resources along the route. Because of the limited, shared bandwidth of the network, and lack of central controller which can account for and control these limited resources, nodes must negotiate with each other to manage the resources required for QoS routes (see Billhartz paragraph 0009).
For claim 66, Raleigh discloses The method according to claim 65, further comprising the step of: presenting a user warning indicating reduced traffic availability on a user output device of the wireless device  (techniques for protecting network capacity employ user warnings when a service usage activity classified for differential user notification policies is likely to cause the user to go over service plan caps; see paragraph 0055 and best effort traffic such as Internet browsing can be throttled or reduced for a group of devices connected to base stations experiencing excess traffic demand; see paragraph 0101 and network service usage activity control policies or network service activity messages are selected based on the set of traffic control policies or service activity messages that result in reduced or modified user notification by the service activity due to network capacity controlled service policies applied to the network service activity; see paragraph 0269).
For claim 67, Raleigh does not explicitly disclose The method according to claim 65, further comprising the step of: renegotiating a new traffic availability with the network node. Billartz discloses The method according to claim 65, further comprising the step of: renegotiating a new traffic availability with the network node (see Billhartz Fig. 5 for the loop 124).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Billhartz’s arrangement in Raleigh's invention to provide quality-of-service so the protocol needs not only to find a route but also to secure the resources along the route. Because of the limited, shared bandwidth of the network, and lack of central controller which can account for and control these limited resources, nodes must negotiate with each other to manage the resources required for QoS routes (see Billhartz paragraph 0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415